Appeal from an award to claimant for 100 per cent permanent loss of vision of the right eye. While claimant was employed as a gardener a eat jumped into a pan filled with lime, causing lime to splash into his right eye, as a result of which he sustained a lime burn of said eye. Prior to the accident claimant had suffered a pre-existing loss of vision in the right eye due to natural causes produced by an attack of measles suffered in boyhood, ranging from about sixty-four and two-thirds per cent to seventy-three per cent, but previous to the accident was able to use Iris eye effectively. As a result of the accident claimant has remaining vision of between two per cent, constituting a loss of vision of ninety-eight per cent, and three and two one-hundredths or a loss of vision of ninety-eight and five-tenths per cent; in other words, he lost over ninety-two per cent of the vision which he possessed at the time of the accident. The appellants say that the award for 100 per cent loss for the use of the eye is not supported by the evidence and is contrary to the law. Award unanimously affirmed, with costs *899to the State Industrial Board. (See Workmen’s Comp. Law, § 15, subd. p; Matter of Bervilacqua v. Clark, 225 App. Div. 190; af£d., 250 N. Y. 589; Matter of Pyshnack v. Henry Forge & Tool, Inc., 272 id. 546.) Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.